DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/EP2019/067499 filed on 06/28/2019. This application also claims foreign priority to EP18181154.8 filed on 07/02/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-15 objected to because of the following informalities:
“less than hardnesses” should be replaced with “less than a hardness” and correspondingly “greater than the hardnesses” should be replaced with “greater than the hardness” in claim 1.
Claims 2-15 are objected to by dependency of objected Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 19 recite the limitation "the tubing".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers (WO2017081138).
	Regarding claim 1, Rice teaches an intraluminal ultrasound imaging device (100) ([0031]), comprising:
a flexible elongate member (102) configured to be positioned within a body lumen of a patient (Fig. 1, [0031], wherein the elongate device is “flexible” enough to be positioned within vasculature, and Figure 1 matches applicant’s Figure 1), the flexible elongate member (102) comprising a proximal portion, a distal portion, and a longitudinal axis (Fig. 1, [0012]);
an ultrasound imaging assembly (110) disposed at the distal portion of the flexible elongate member (102) and configured to obtain imaging data while positioned within the body lumen ([0031-0032]), the ultrasound imaging assembly comprising:
a plurality of acoustic elements (132) arranged around the longitudinal axis of the flexible elongate member (102) ([0012], [0032]).
However, Rice fails to teach an acoustically-transparent window disposed over the plurality of acoustic elements, the acoustically-transparent window comprising a plurality of layers formed on top of one another, wherein the plurality of layers comprises: an innermost layer directly contacting the plurality of acoustic elements; an outermost layer opposite the innermost layer; and an adhesive layer coupling the outermost layer to another layer of the plurality of layers, wherein a hardness of the innermost layer is less than hardnesses of every other layer of the plurality of layers, and wherein a hardness of the outermost layer is greater than the hardnesses of every other layer of the plurality of layers
Beckers teaches an ultrasound probe (200) comprising an ultrasound array (74) and an acoustic window layer (13) (Fig. 1, Page 5, lines 12-15). Beckers teaches the acoustic window (13) to further comprise an outer layer (42) (Page 5, lines 20-24) and an inner layer (47) (Page 11, lines 8-13), wherein the inner layer (47) is in contact with the ultrasound array (74) (Fig. 1). Beckers further teaches the outer layer (42) to comprise a thermoplastic polymer, which has a hardness above 60 Shore A (Page 5 lines 22-24, Page 6 line 11), and the inner layer (47) to comprise polybutadiene, which has a hardness below 60 Shore A (Page 12 line 15, page 13 lines 14-15). Moreover, Beckers teaches a third layer of glue is used as an adhesive to couple to outer layer (42) to the inner layer (47) (Page 18, lines 8-9). Beckers teaches glue is used as an alternative to a liquid mixture layer (which may also comprise a third layer) (Page 17 lines 22-24, Page 18 lines 8-9), which contains filler particles that may increase the hardness of the inner layer (47) of the acoustic window (Page 17 lines 2-8); because the liquid mixture increases the hardness of the inner layer (47), the liquid mixture has a hardness higher than that of the inner layer. Therefore, Beckers teaches wherein the inner layer (47) is the softest layer, the outer layer (42) is the hardest layer, and the adhesive layer has a hardness in between the other two layers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to include an acoustically transparent window with a plurality of layers of varying hardness as taught by Beckers. Modifying Rice with the teachings of Beckers would reduce occurrence of image artifacts in ultrasound imaging (Page 2, lines 22-24) and further improve acoustic contact and wave transmission (lower attenuation) as taught by Beckers (Page 4 lines 1-13, Page 12 lines 11-22).
Regarding claim 2, Rice in view of Beckers teaches the invention as claimed above in claim 1.
Rice further teaches wherein the flexible elongate member (102) comprises a catheter ([0031]).
Regarding claim 3, Rice in view of Beckers teaches the invention as claimed above in claim 1.
Rice further teaches wherein the ultrasound imaging assembly (110) comprises an intravascular ultrasound (IVUS) imaging assembly ([0032]).
Regarding claim 4, Rice in view of Beckers teaches the invention as claimed above in claim 1.
Rice further teaches wherein the plurality of acoustic elements (418) comprises capacitive micromachined ultrasound transducer (CMUT) elements ([0041], [0043], wherein scanner assembly 110 is similar to scanner assembly 400).
Regarding claim 5, Rice in view of Beckers teaches the invention as claimed above in claim 1.
Rice further teaches wherein the tubing (512) comprising a shrink wrap tubing (Fig. 5, [0050]; heat shrink tubing).
Regarding claim 6, Rice in view of Beckers teaches the invention as claimed above in claim 1.
Rice further teaches wherein each of the plurality of acoustic elements (418) comprises a substrate (402) and a membrane (512) (Fig. 5, [0050]).
However, Rice fails to explicitly teach wherein the membrane may be movable relative to the substrate, and wherein the innermost layer comprises an elastic material deformable upon movement of the membrane.
Beckers teaches a membrane (5) suspended over a substrate (4) and is adapted to move or vibrate (Fig. 2, Page 11 lines 21-25). Beckers further teaches the inner layer (47) is formed of polybutadiene, chosen to adapt with the vibrations/displacement of the membrane (5) (Page 13 lines 10-18), wherein polybutadiene is a rubber and thus elastically deformable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the membrane be movable relative to the substrate and also have the inner layer deformable. Having the membrane be movable and vibrate, rather than rigid, would allow for generation of ultrasonic waves required for ultrasonography. It would have been obvious to further modify the invention of Rice to have the inner layer comprise polybutadiene as taught by Beckers. The light weight and low hardness of polybutadiene provides for improved acoustic contact between the membrane and acoustic window and also lower attenuation as recognized by Beckers (Page 13, lines 10-18).
Regarding claim 7, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the innermost layer comprises polybutadiene rubber (PBR).
Beckers teaches the inner layer (47) comprises polybutadiene rubber (PBR) (Page 12 lines 15-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the inner layer be comprised of polybutadiene rubber as taught by Beckers (Page 12 lines 15-22). Beckers teaches Polybutadiene rubber has low attenuation, resulting in improved acoustic wave transmission (Page 12 lines 18-22), and the polybutadiene material may also provide improved acoustic contact (Page 13 lines 14-18).
Regarding claim 16, Rice teaches an intraluminal ultrasound imaging system (100), comprising:
an ultrasound imaging catheter (102) configured to obtain imaging data while positioned within a body lumen of a patient ([0031]), the ultrasound imaging catheter comprising a proximal portion, a distal portion, and a longitudinal axis (Fig. 1, [0010]), wherein the ultrasound imaging catheter further comprises:
a plurality of acoustic elements (132) disposed at the distal portion and arranged around the longitudinal axis (Fig. 1, [0010], [0032]); and
a processor (106) in communication with the ultrasound imaging catheter and configured to output, to a display (108), an ultrasound image based on the obtained imaging data ([0014], [0036], [0038-0039]).
However, Rice fails to teach an acoustically-transparent window disposed over the plurality of acoustic elements, the acoustically-transparent window comprising: a first material layer positioned over and directly contacting the plurality of acoustic elements, the first material layer comprising a first hardness; a second material layer positioned over and directly contacting the first material layer, the second material layer comprising a second hardness; and a third material layer positioned over and directly contacting the second material layer, the third material layer comprising a tubing having a third hardness, wherein the second material layer couples the first material layer and the third material layer, wherein the first hardness is less than the second hardness and the third hardness, and wherein the third hardness is greater than the first hardness and the second hardness.
Beckers teaches an ultrasound probe (200) comprising an ultrasound array (74) and an acoustic window layer (13) (Fig. 1, Page 5, lines 12-15). Beckers teaches the acoustic window (13) to further comprise an outer layer (42) (Page 5, lines 20-24) and an inner layer (47) (Page 11, lines 8-13), wherein the inner layer (47) is in contact with the ultrasound array (74) (Fig. 1). Beckers further teaches the outer layer (42) to comprise a thermoplastic polymer, which has a hardness above 60 Shore A (Page 5 lines 22-24, Page 6 line 11), and the inner layer (47) to comprise polybutadiene, which has a hardness below 60 Shore A (Page 12 line 15, page 13 lines 14-15). Moreover, Beckers teaches a third layer of glue is used as an adhesive to couple to outer layer (42) to the inner layer (47) (Page 18, lines 8-9). Beckers teaches glue is used as an alternative to a liquid mixture layer (which may also comprise a third layer) (Page 17 lines 22-24, Page 18 lines 8-9), which contains filler particles that may increase the hardness of the inner layer (47) of the acoustic window (Page 17 lines 2-8); because the liquid mixture increases the hardness of the inner layer (47), the liquid mixture has a hardness higher than that of the inner layer. Therefore, Beckers teaches wherein the inner layer (47) is the softest layer, the outer layer (42) is the hardest layer, and the adhesive layer has a hardness in between the other two layers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to include an acoustically transparent window with a plurality of layers of varying hardness as taught by Beckers. Modifying Rice with the teachings of Beckers would reduce occurrence of image artifacts in ultrasound imaging (Page 2, lines 22-24) and further improve acoustic contact and wave transmission (lower attenuation) as taught by Beckers (Page 4 lines 1-13, Page 12 lines 11-22).
Regarding claim 17, Rice in view of Beckers teaches the claim invention as claimed above in claim 16.
Rice further teaches wherein the ultrasound imaging catheter (102) comprises an intravascular ultrasound (IVUS) catheter ([0032]).
Regarding claim 18, Rice in view of Beckers teaches the claim invention as claimed above in claim 16.
Rice further teaches wherein the plurality of acoustic elements (418) comprises capacitive micromachined ultrasound transducer (CMUT) elements ([0041], [0043], wherein scanner assembly 110 is similar to scanner assembly 400).
Regarding claim 19, Rice in view of Beckers teaches the claim invention as claimed above in claim 16.
Rice further teaches wherein the tubing (512) comprising a shrink wrap tubing (Fig. 5, [0041] [0050]; heat shrink tubing, wherein scanner assembly 110 is similar to scanner assembly 400).
Regarding claim 20, Rice in view of Beckers teaches the claim invention as claimed above in claim 16.
Rice further teaches wherein each of the plurality of acoustic elements (418) comprises a substrate (402) and a membrane (512) (Fig. 5, [0050]).
However, Rice fails to explicitly teach wherein the membrane may be movable relative to the substrate, and wherein the innermost layer comprises an elastic material deformable upon movement of the membrane.
Beckers teaches a membrane (5) suspended over a substrate (4) and is adapted to move or vibrate (Fig. 2, Page 11 lines 21-25). Beckers further teaches the inner layer (47) is formed of polybutadiene, chosen to adapt with the vibrations/displacement of the membrane (5) (Page 13 lines 10-18), wherein polybutadiene is a rubber and thus elastically deformable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the membrane be movable relative to the substrate and also have the inner layer deformable. Having the membrane be movable and vibrate, rather than rigid, would allow for generation of ultrasonic waves required for ultrasonography. It would have been obvious to further modify the invention of Rice to have the inner layer comprise polybutadiene as taught by Beckers. The light weight and low hardness of polybutadiene provides for improved acoustic contact between the membrane and acoustic window and also lower attenuation as recognized by Beckers (Page 13, lines 10-18).
Regarding claim 21, Rice in view of Beckers teaches the claim invention as claimed above in claim 16.
However, Rice fails to teach wherein the first material layer comprises polybutadiene rubber (PBR).
Beckers teaches the inner layer (47) comprises polybutadiene rubber (PBR) (Page 12 lines 15-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the inner layer be comprised of polybutadiene rubber as taught by Beckers (Page 12 lines 15-22). Beckers teaches Polybutadiene rubber has low attenuation, resulting in improved acoustic wave transmission (Page 12 lines 18-22), and the polybutadiene material may also provide improved acoustic contact (Page 13 lines 14-18).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers (WO2017081138) as applied to claim 1 above, and further in view of Messerly (US20050228286).
Regarding claim 8, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the outermost layer comprises polyethylene terephthalate (PET).
Messerly teaches ultrasound system (110) insertable into a patient ([0018]) comprising a transducer assembly (120) adapted to medically image patient tissue ([0022]). Messerly further teaches the system (110) including an acoustic window (126) (Fig. 2, [0019-0020]) which may be comprised of polyethylene terephthalate (PET) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to use polyethylene terephthalate (PET) as a material for the acoustic window. Messerly teaches PET is a known material that is acoustically-transmissive ([0027]), allowing for transmission of ultrasound waves for the production of images or treatment.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers '138 (WO2017081138) as applied to claim 1 above, and further in view of Beckers '103 (WO2016139103). Beckers ‘103 is cited in the IDS.
Regarding claim 9, Rice in view of Beckers ‘138 teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the adhesive layer comprises polyurethane (PU).
Beckers ‘103 teaches a CMUT array comprising an acoustic window layer. Beckers ‘103 teaches an acoustic window layer comprising of a first layer of polybutadiene (Page 2 line 24 – Page 3 line 32), a second layer of polymethylpentene (TPX) (Page 5 line 30 – Page 6 line 3, Page 14 lines 13-16), and a third layer of polyurethane (Page 14 lines 13-16). Beckers ‘103 teaches the third layer is configured to glue the first layer of polybutadiene to the second layer of TPX.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the adhesive layer be composed of polyurethane. Polyurethane being known as acoustically-transparent as also earlier taught by Messerly ([0027]), can also be used as a glue to better fixate an inner layer to an outer layer as recognized by Beckers ‘103 (Page 14 lines 13-16, Page 19 lines 32-33). Beckers ‘103 further teaches one of ordinary skill in the art would understand the acoustic window layer may be modified to provide improved biocompatibility or elastic properties (Page 13 lines 25-27).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers '138 (WO2017081138) and Beckers '103 (WO2016139103) as applied to claim 9 above, and further in view of Chen (US20130301394).
Regarding claim 10, Rice in view of Beckers ‘138 and Beckers ‘103 teaches the invention as claimed above in claim 9.
However, Rice fails to teach wherein a thickness of the acoustically-transparent window varies across its extent.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to use a non-uniform thickness for the acoustic window. By having a non-uniform thickness, acoustic reflections can be minimized as recognized by Chen ([0035-0036], [0098]). Chen teaches the acoustic window may have desired properties by selecting proper materials and layer thicknesses ([0099]).
Regarding claim 11, Rice in view of Beckers ‘138, Beckers ‘103, and Chen teaches the invention as claimed above in claim 10.
Rice further teaches wherein the plurality of acoustic elements (416) comprises an arrangement of one or more lines of elements (418) (Fig. 4, [0041]).
However, Rice fails to teach wherein the thickness of the acoustically-transparent window varies along a direction of said one or more lines.
Chen teaches a CMUT apparatus (100) including a CMUT array (110/210) ([0044]). Chen further teaches the CMUT array can be formed by arranging multiple CMUTS in a pattern such as a line or grid ([0041]). Moreover, Chen teaches the acoustic window (1120, 1220, ..., 1820) overlaying the CMUT array has a non-uniform thickness profile (Figs. 11-18, [0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have varied the thickness of the acoustic window along the direction of the CMUT array as taught by Chen (Figs. 11-18, [0086]). By varying the thickness along the direction of acoustic elements, it is possible to alter mechanical and acoustic properties of the ultrasound beam as recognized by Chen ([0050], [0099]). One of ordinary skill in the art would understand the properties of an acoustic window overlaying acoustic elements directly affects the ultrasound waves emitted from the acoustic elements and how the waves are reflected back. Thus, it would have been obvious to vary the properties of the acoustic window, such as thickness, along the length of the array of acoustic elements to achieve desired results as recognized by Chen ([0050], [0099]).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers (WO2017081138) as applied to claim 1 above, and further in view of Chen (US20130301394).
Regarding claim 12, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the thickness of the acoustically-transparent window varies along the direction of said longitudinal axis of the flexible elongate member.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches the acoustic window (2120) may vary along the elevation direction (2122) while having the same acoustic window effect along a transducer array direction (2124) or azimuth direction (Fig. 21, [0107-0108], wherein the elevation direction would be the longitudinal axis of a flexible elongate member). Chen further teaches the acoustic window 2120 may correspond to acoustic windows of other embodiments such as 1120, 1220.. and so on as shown in Figures 11-18, which have non-uniform thickness along the length of the acoustic element ([0107]). Because Rice teaches transducers being arranged circumferentially around the longitudinal axis of the flexible elongate member, Rice when modified by Chen teaches the thickness of the acoustic window would vary along the direction of said longitudinal axis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to vary the acoustic window along the elevation direction rather than transducer array (azimuth) direction as taught by Chen (Figs. 11-18 & 21, [0107-0108]). By having a non-uniform thickness, acoustic reflections can be minimized as recognized by Chen ([0035-0036], [0098]). Moreover, by varying the thickness in the elevation (longitudinal) direction rather than the direction the transducer arrays are arranged, all the transducer arrays would experience the same acoustic window effect provided by the acoustic window, as recognized by Chen ([0108]). Whereas, varying the thickness among each transducer array would result in distortions/non-uniformity in the resulting ultrasound image.
Regarding claim 13, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the thickness of the acoustically-transparent window varies smoothly across its extent, such that an uppermost surface of the window inclines or declines smoothly at one or more rates across the window.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches a concave (Figs. 14-15, [0094-0095]) and convex (Fig. 16, [0096]) acoustic window (1420, 1520, 1620).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the thickness of the acoustic window incline and decline such that it forms a concave or convex shape as taught by Chen (Figs. 14-16, [0094-0096]). The concave and convex shapes of the acoustic window allows for improved focusing functionality to achieve a desired acoustic beam profile as recognized by Chen ([0034], [0036], [0094-0096]).
Regarding claim 14, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the thickness of the acoustically-transparent window oscillates smoothly between a lower and upper thickness level, such that an uppermost surface of the window inclines and declines across the window between an lower and upper surface level.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Moreover, Chen teaches an acoustic window (1320) whose thickness profile gradually changes, resulting in thick and thin portions to repeat in the window (Fig. 13, [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the acoustic window’s thickness gradually increase and decrease repeatedly as taught by Chen (Fig. 13, [0091]). Altering the shape of the window would predictable affect the acoustic beam profile and allow for a desired effect to be achieved as recognized by Chen (Fig. 13, [0050], [0086]).
 Regarding claim 15, Rice in view of Beckers teaches the invention as claimed above in claim 1.
However, Rice fails to teach wherein the varying thickness of the acoustically-transparent window is such that the window has a wedge shape.
Chen teaches a CMUT assembly with an acoustic window ([0034]). Chen teaches the thickness profile of the acoustic window may vary by being convex, concave, or by having periodic or non-periodic uneven surface patterns ([0036]). Chen further teaches the acoustic window may have multiple layers, coatings, or transition regions with a thickness arranged to minimize acoustic reflection ([0036]). Chen teaches the thickness may be uniform or non-uniform (Figs. 11-18, [0035], [0086], [0098-0099]). Chen teaches an acoustic window (820) may be tilted, but still have uniform thickness (Fig. 8, [0079]). However, Chen also teaches an acoustic window (120) may have any shape or thickness profile (Fig. 1A, [0050]). Additionally, while Chen teaches the tilted acoustic window as shown in Figure 8 may have a uniform thickness, it may also have a non-uniform thickness ([0086]). Therefore, Chen teaches an acoustic window may also have the form of a wedge shape, since giving the tilted acoustic window (820) as shown in Figure 8 a non-uniform thickness would predictably result in a wedge-like shape; the acoustic window (820) together with the coupling medium (130), both overlaying the acoustic elements, form a wedge shape as well. Chen teaches as long as there is no acoustic impedance mismatch between the acoustic window (820), coupling medium (130), and target medium, the acoustic beam will not be affected (steered/refracted away from its original direction) ([0081-0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the acoustic window be formed at a tilt or wedge shape as taught by Chen (Fig. 8, [0079]). Like many other acoustic window shapes and/or thicknesses, Chen teaches the angle at which the acoustic window is formed may reduce reflection, causing the reflected acoustic energy to be directed away from the CMUTs and thus reduce image artifacts ([0080-0081]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers (WO2017081138) as applied to claim 16 above, and further in view of Messerly (US20050228286).
Regarding claim 22, Rice in view of Beckers teaches the invention as claimed above in claim 16.
However, Rice fails to teach wherein the third material layer comprises polyethylene terephthalate (PET).
Messerly teaches ultrasound system (110) insertable into a patient ([0018]) comprising a transducer assembly (120) adapted to medically image patient tissue ([0022]). Messerly further teaches the system (110) including an acoustic window (126) (Fig. 2, [0019-0020]) which may be comprised of polyethylene terephthalate (PET) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to use polyethylene terephthalate (PET) as a material for the acoustic window. Messerly teaches PET is a known material that is acoustically-transmissive ([0027]), allowing for transmission of ultrasound waves for the production of images or treatment.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20160081657) in view of Beckers '138 (WO2017081138) as applied to claim 16 above, and further in view of Beckers '103 (WO2016139103). Beckers ‘103 is cited in the IDS.
However, Rice fails to teach wherein the second material layer comprises polyurethane (PU).
Beckers ‘103 teaches a CMUT array comprising an acoustic window layer. Beckers ‘103 teaches an acoustic window layer comprising of a first layer of polybutadiene (Page 2 line 24 – Page 3 line 32), a second layer of polymethylpentene (TPX) (Page 5 line 30 – Page 6 line 3, Page 14 lines 13-16), and a third layer of polyurethane (Page 14 lines 13-16). Beckers ‘103 teaches the third layer is configured to glue the first layer of polybutadiene to the second layer of TPX.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Rice to have the adhesive layer be composed of polyurethane. Polyurethane being known as acoustically-transparent as also earlier taught by Messerly ([0027]), can also be used as a glue to better fixate an inner layer to an outer layer as recognized by Beckers ‘103 (Page 14 lines 13-16, Page 19 lines 32-33). Beckers ‘103 further teaches one of ordinary skill in the art would understand the acoustic window layer may be modified to provide improved biocompatibility or elastic properties (Page 13 lines 25-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793